Citation Nr: 1725738	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for respiratory disability, to include asthma, emphysema, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed.

The Veteran testified at a hearing before the undersigned in August 2016 and a copy of the hearing transcript is of record.

In November 2016, the Board recharacterized the claim to include various respiratory diagnoses of record, and remanded the case for further evidentiary development and adjudicative action.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has been returned to the Board for further appellate review.  

The Board notes that, additional evidence, including private treatment records and a hearing transcript before the Decision Review Officer, was associated with the record since the RO's last adjudication of the claim in the March 2017 supplemental statement of the case.  However, such evidence pertains to claims not on appeal before the Board, and therefore, is not relevant to the issue before the Board.  Additionally, the Veteran's substantive appeal was received after February 2, 2013.  Thus, the Board may proceed to adjudicate the appeal.  See 38 U.S.C.A. § 7105(e) (West 2014) (in cases where substantive appeal filed on or after Feb. 2, 2013, evidence submitted by the Veteran is subject to initial review by the Board).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A respiratory disability, to include asthma, emphysema, and COPD did not have its onset during active duty service and is not otherwise related to such service.
CONCLUSION OF LAW

A respiratory disability, to include asthma, emphysema, and COPD was not incurred in or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in March 2012 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examinations, VA and private treatment records, as well as SSA records related to the Veteran's back disability. 

As previously discussed, in November 2016, the Board remanded the Veteran's claim to the RO for further development.  The Board's directives included obtaining any outstanding private treatment records and a VA examination to determine the etiology of the Veteran's claimed respiratory disability.  The RO obtained the outstanding private treatment records and the March 2017 VA examiner adequately addressed the questions posed in the November 2016 remand, thus there has been substantial compliance with the Board's remand directives. Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As will be discussed further, the Board finds that the March 2017 VA opinion is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis 

The Veteran contends that his respiratory disability is related to his service, to include an in-service upper respiratory infection and that his symptoms continued since service.  He also asserts that he had asthma prior to entering service, and that it worsened during service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004). 

A December 1963 pre-induction examination reflects clinical evaluation of the Veteran's lungs and chest were normal.  In the January 1966 entrance examination report, the Veteran reported having now or ever having shortness of breath (SOB).  The clinical evaluation of the Veteran's lungs and chest were normal.  A January 1966 service treatment record (STR) noted that the Veteran reported dyspnea on exertion intermittently for four years.  In February 1966, the Veteran was hospitalized for an upper respiratory infection (URI) and questionable pneumonia.  A September 1966 STR noted that the Veteran reported SOB for the past four months.  The impression was questionable asthmatic condition, although the chest x-ray showed no evidence of asthma.  In October1966, the Veteran was seen for a URI.  A November 1966 STR noted a progressive SOB and dyspnea.  A December 1966 STR noted recurrent episodes of SOB and dyspnea with mild exertion (i.e., flight of steps) of about 1 year duration with progression downhill.  On November 1967 separation, the Veteran endorsed a history of SOB and clinical evaluation of his lungs and chest was normal.  

A 1998 private treatment record indicates the Veteran's pulmonary function test (PFT) revealed COPD of moderate obstruction. 

An April 2003 private treatment record noted the Veteran's report of having shortness of breath for several years, secondary to emphysema.  The physician concluded the Veteran's emphysema is likely secondary to his smoking history. 

A September 2011 private treatment record noted a smoking history of fifty years.  A diagnosis of severe COPD was provided. 

January 2012 to July 2013 private treatment records noted treatment for SOB, which the Veteran reported he had for a long time.  The physician indicated his SOB was due to his COPD.  It was noted the Veteran had a history of tobacco use.  

A July 2016 private treatment record reflects an x-ray revealed no evidence of acute pathology in the chest.  

The Veteran underwent a VA examination in May 2012.  The examiner provided diagnosis of emphysema and COPD.  The examiner found there was no evidence of respiratory complaints until May 2011.  She rendered a negative opinion, reasoning that that there was a long interval between separation in 1967 and his report of SOB in 2011, and that the current respiratory disability was most likely caused by other post-service exposures, including smoking for the past forty years.

In his August 2016 Board hearing, as well as written statements, the Veteran reported that he was diagnosed with asthma prior to service and that he had calcium deposits on his lung.  He reported that his breathing problems started to affect his service when he ran or engaged in physical training.  He reported having breathing problems since service, but did not seek VA treatment until 2005 and that he was not diagnosed with a lung disorder until he sought treatment from a private provider. 

A January 2017 VA treatment record noted the Veteran's PFTs showed severe COPD and a history of asthma was noted.  

Given the inadequacy of the May 2012 VA examination, pursuant to the Board's November 2016 Board remand, the Veteran underwent an additional VA examination in March 2017.  The March 2017 examiner noted the Veteran had been diagnosed with emphysema and COPD.  She explained literature reveals that the most common cause of COPD and emphysema is tobacco smoke and the Veteran has a long history of smoking cigarettes.  She noted the Veteran reported a questionable asthmatic condition, but no medical records revealed that the Veteran had been diagnosed with asthma prior to his military career.  The Veteran reported that he was not seen for a lung condition until around 2001.  She explained that his military diagnosis of pneumonia and upper respiratory infection have resolved as expected without residuals, as these are acute conditions that typically resolve in five to seven days.  The examiner stated there is no clear evidence or documentation that the Veteran had a respiratory or lung problem prior to his military career.  She additionally opined that the Veteran's respiratory disorder less likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his in-service complaints and treatment for SOB, dyspnea, upper respiratory infection and questionable pneumonia, and questionable asthmatic condition.

As an initial matter, the Board notes that the Veteran has reported that he was diagnosed with asthma and calcium deposit on his lungs prior to entering service.  However, as no respiratory disorder was noted on the pre-induction or entrance examinations, the Veteran is presumed to have been sound in this regard at the time of entry into service. 

Although the Veteran is competent to report a history of respiratory symptoms and diagnoses and the Veteran reported SOB in his January 1966 entrance and November 1967 separation examinations, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing respiratory condition and the Veteran's December 1963 pre-induction and January 1966 entrance examinations were normal, other than for scars.  Therefore, the Board finds that the evidence is not clear and unmistakable that any respiratory disability pre-existed service and was not aggravated in service, and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

The Veteran has reported that he has experienced a continuity of respiratory symptomatology in the years since service.  However, the evidence indicates that the Veteran's current respiratory disability did not manifest until many years after service.  The earliest post-service clinical evidence of a respiratory disorder is reflected in 1998, or thirty-one years after service when the Veteran was diagnosed with COPD.  In addition, the evidence reflects that the Veteran submitted claims for service connection for a back injury in March 2002 and May 2006, as well as a dental condition in February 2008.  The Veteran also referenced diabetes treatment in the March 2002 statement.  However, the Veteran did not identify any specific respiratory symptoms or post-service treatment for respiratory problems at the time of these claims, and he did not submit or identify any clinical evidence of post-service respiratory problems at that time.  The absence of any clinical or lay evidence of respiratory problems for almost thirty-one years after the Veteran's separation from active service in December 1967 is one factor weighing against a finding that his current respiratory disability was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Moreover, while the decision not to include a particular disorder on a claim is not necessarily indicative that the Veteran did not experience symptoms at that time, Fountain v. McDonald, 27 Vet. App. 258, 274 (2015) ("[T]here may be reasons unrelated to the merits of the claim or unrelated to whether a claimant is experiencing symptoms of the condition that explain why a claimant does not seek VA benefits at the same time that he or she focuses on seeking VA benefits for another condition"), given the variety of other disorder noted by the Veteran over a period of years, the Board will draw an inference that the Veteran's decision not to include a respiratory disability in his prior claims reflected a lack of significant symptomatology in this regard.
 
In any event, an award of service connection for the current respiratory disability solely on the basis of a continuity of symptomatology would be precluded because the currently diagnosed disorders are not among the chronic disease listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2016).

Upon review of the record, the Board finds that the competent evidence demonstrates the absence of nexus between the currently diagnosed respiratory disabilities and the Veteran's active duty service.  The March 2017 opinion contained detailed explanations of the reasons for the conclusions based on an accurate characterization of the evidence of record and these negative nexus opinions are, therefore, collectively, entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  See also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, the April 2003 private treatment record noted the Veteran reported having SOB for several years, secondary to emphysema, which the physician concluded is likely secondary to his smoking history.  Here, the Veteran's treating physician, as well as the examiners, indicated that the Veteran's respiratory disabilities are related to his long history of smoking dating back over fifty years.  The May 2017 examiner also explained that the Veteran's in-service upper respiratory infection was acute and resolved without any residuals.  Moreover, there is no contrary medical opinion in the record.  Thus, this opinion stand unchallenged as competent medical evidence on this crucial question of medical nexus.

The Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (layperson competent to opine on some matters of diagnosis and etiology, specifically, those that do not involve complex medical questions).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Veteran's statements regarding whether his respiratory disabilities are due to his military service including his in-service upper respiratory infection, constitute testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). 
To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinions of the trained health care providers in May 2012 and March 2017 VA opinions, as well as the Veteran's private treating physician, are of greater probative weight than the Veteran's more general lay assertions.  

Thus, the preponderance of the evidence is against the Veteran's claims for service connection for a respiratory disability, to include asthma, emphysema, and COPD.  As such, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for a respiratory disability, to include asthma, emphysema, and COPD is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


